Citation Nr: 1450020	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating for a right knee disability in excess of 10 percent from October 30, 2009, to March 4, 2013.

2.  Entitlement to a rating in excess of 10 percent for residuals of a total right knee arthroplasty from May 1, 2014, to the present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record shows that a temporary 100 percent rating was assigned for the Veteran's service-connected right knee disability from March 5, 2013, through April 30, 2014, for the one year period following a total knee replacement surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  Evaluations in excess of 100 percent are not available, and therefore, appellate review of this rating period is moot.  Thus, the Board has characterized the issue accordingly, as reflected on the title page.

REMAND

The Veteran is seeking increased disability ratings for his service-connected right knee disability for two separate periods: (1) prior to a total right knee arthroplasty in March 2013, and (2) after the Veteran's one year convalescence following total right knee arthroplasty beginning in May 2014.  A remand is required because the record does not contain sufficient evidence and a complete record to rate the Veteran's right knee disorder for either period.

As an initial matter, the record before the Board does not include all of the medical records pertinent to the Veteran's claim.  The file does not contain all of the Veteran's medical records for the pre-surgery period from October 30, 2009, through March 4, 2013, to properly assign a rating.  Moreover, the file does not contain any of Veteran's medical records following his surgery, which are necessary to properly assign a rating for the period following the Veteran's convalescence, beginning on May 1, 2014.  Therefore, on remand the RO must obtain all the Veteran's VA medical records and identified private medical records from October 30, 2009, to the present in order to properly rate the Veteran's right knee disorder for both periods.  38 C.F.R. § 3.159 (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Further, a remand is required to afford the Veteran a VA examination.  The Veteran first underwent a VA examination for his right knee in March 2010.  Since then, the Veteran underwent total right knee arthroplasty in March 2013 and has alleged increasing severity of his right knee disorder.  Accordingly, the Board finds that a new VA examination is required to make an appropriate determination as to the current severity of the Veteran's right knee disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of ratings in excess of those assigned for his service-connected right knee disorder during the periods on appeal, to include from all VA and non-VA medical providers who have treated him for his right knee.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After completion of the foregoing, the Veteran must be afforded an examination to determine the current severity of his service-connected right knee disorder.  The complete file, including all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner must conduct full range of motion studies on the service-connected right knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.  

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was also returned as undeliverable.

4. After the VA examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. After completing the above actions and any other development as may be indicated, the claim on appeal must be readjudicated, with consideration of all relevant diagnostic codes relating to the knee.  If the Veteran's claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

